Citation Nr: 9928569	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-19 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
venous insufficiency with surgery to the right leg.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from October 1956 to July 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The RO affirmed the previous denials of service 
connection for diabetes mellitus and venous insufficiency 
with surgery to the right leg when it issued an unappealed 
rating decision in February 1995.

2.  The evidence received since the February 1995 decision 
wherein the RO affirmed the previous denial of service 
connection for diabetes mellitus is either duplicative, 
cumulative, or not probative, and is not so significant, when 
viewed in the context of all the evidence of record, that it 
must be considered in order to fairly decide the merits of 
the case.  

3.  The evidence received since the February 1995 decision 
wherein the RO affirmed the previous denial of service 
connection for venous insufficiency with surgery to the right 
leg is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  Venous insufficiency clearly and unmistakably pre-existed 
service.

5.  There is no competent evidence that the pre-existing 
venous insufficency underwent a permanent increase in 
disability during service.


CONCLUSIONS OF LAW

1.  The RO's February 1995 decision, which affirmed the 
previous denials of service connection for diabetes mellitus 
and venous insufficiency with right leg surgery is final.  
38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.104 (1998).

2.  Evidence received since the February 1995 rating decision 
wherein the RO affirmed the previous denial of service 
connection for diabetes mellitus is not new and material.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (1998).

3.  Evidence received since the February 1995 rating decision 
wherein the RO affirmed the previous denial of service 
connection for venous insufficiency with surgery to the right 
leg is new and material, and the claim for service connection 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156

4.  The claim of entitlement to service connection for venous 
insufficiency with surgery to the right leg is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Evidence of record at the time of the RO's February 1995 
decision was as follows:

The veteran's service medical records show that on the pre-
induction examination for entrance into service, in April 
1954, he was noted to have small varicosities in both calf 
regions, and moderately large varicosities in the medial 
aspect right thigh.  There was no ulceration or trophic skin 
change noted.  On his April 1954 report of Medical History, 
the veteran reported that he had had varicose veins in both 
legs for the past few years that were mildly painful after 
exercise.  On the entrance examination dated in October 1956, 
the veteran was noted to have moderate varicosities involving 
the greater saphenous on the right.

The veteran was referred to the surgical clinic in November 
1956 for his varicosities.  It was noted that he had 
varicosities in both legs for a period of eight years.  The 
varicosities were described as mildly symptomatic after 
prolonged exertion with reported pain in both legs.  The 
varicosities were no worse on examination than they were upon 
entrance to service.  On examination, a blow-out and 
tortuosity of the greater saphenous system in the upper 
portion of the right thigh was noted.  Also noted was a mild 
degree of dilation of the lesser saphenous system in both 
calves.  Tourniquet test showed incompetent veins 
communicating with the deep system in the area of the dilated 
veins.  

In February 1957, the veteran was seen with complaints that 
varicose veins of both legs caused his legs to ache.  It was 
noted that the varicose veins were not incurred in the line 
of duty and existed prior to service.  The veteran was 
referred for evaluation of his varicosities in February 1957.  
At that time, he reported a history of varicosities since the 
age of 14.  He also reported that at the age of 17, he was 
involved in a bicycle accident and suffered mild trauma to 
his right lower leg.  

Following the bicycle incident the veteran developed 
superficial varicosities of the right lower leg.  On 
examination, a large cluster of veins just below the fossa 
ovalis of the inner aspect of the right thigh was noted.  
Involvement of one of the greater saphenous systems on the 
right side was noted and involvement of one of the greater 
saphenous systems on the left lower leg and in the left 
popliteal fossa.  The lesser saphenous systems on both legs 
appeared to be intact.  He was referred to the surgery 
clinic.  In an August 1957 evaluation, a large "glob" of 
varicosities in the right upper and thigh and calf were 
noted.  The veteran reported that he experienced only slight 
pain.  There was no limb tenderness.  In April 1958, the 
veteran was seen with complaints of varicosities "acting" 
up following kitchen police duty.

The veteran was seen again in April 1958 wherein moderately 
severe varicosities that were symptomatic were noted.  It was 
recommended that the veteran be placed on a "P-3" profile 
for no kitchen duty or guard duty.  The veteran was seen in 
July 1958 with complaints of pain in the right lower leg.  On 
examination, varicosities superficial were noted.  The 
veteran's June 1958 separation examination was negative for 
any notation or comments regarding varicosities.  
Additionally, the service medical records are negative for 
any complaints, findings, or diagnosis of diabetes mellitus.  

VA hospitalization report dated in October 1970 shows that 
the veteran was admitted because he noted that his urine 
sugar was 4+ on testing with a lab stick.  He reported a 
familial history of adult onset diabetes.  He also reported 
that five years prior he underwent a vein scraping on his 
right leg for varicosities.  On examination, there was a 
large blue-black discoloration on the anterior aspect of the 
veteran's right leg.  The veteran's blood sugar was 280 on 
admission.  The rest of the sequential multiple analyzer for 
glucose was within normal limits except for bilirubin of 1.3 
and serum glutamic oxaloacetic transaminase of 47.  His urine 
was positive for sugar.  The discharge diagnoses included 
history of venous insufficiency with surgery to the right leg 
and chemical diabetes mellitus.  

VA hospitalization report dated in January 1991 show that the 
veteran has a significant family history for diabetes.  It 
was also noted that the veteran underwent left amputation in 
1985.  Additionally, the veteran had a history of 
noncompliance with his medications.   Discharge diagnoses 
included poorly controlled diabetes and peripheral vascular 
disease.  

VA outpatient treatment records dated from January 1989 to 
December 1992 show treatment for various disabilities that 
are not currently on appeal.  VA records dated from September 
to October 1992 show that the veteran was enrolled in a 
service treatment plan for diabetes.  

VA outpatient treatment records dated from January to 
December 1993 show treatment for various disabilities 
associated with the veteran's diabetes mellitus, including 
diabetic dermatopathy and diabetic ulcers.  

VA outpatient treatment records dated from January to October 
1994 show treatment for various disabilities including 
diabetes mellitus.  

Evidence submitted since the February 1995 decision is as 
follows:

VA outpatient treatment records dated from August to December 
1997 show treatment for various disabilities including 
diabetic ulcers.

In a statement dated in May 1998, a friend of the veteran 
reported that he had known the veteran before and after 
service.  He reported that prior to service, he and the 
veteran went swimming together on many occasions and he never 
noticed a problem with discoloration of the veteran's legs.  
He reported that following service he noticed that the 
veteran had a severe blackening of his legs between the knee 
and ankle and severe bulging varicose veins.  He reported 
that the veteran's problems with varicose veins became severe 
during service which necessitated vein stripping surgery.  

In a statement dated in May 1998, a friend of the veteran 
reported that she had known the veteran for over 60 years to 
include before and after service.  She reported that prior to 
service, she had the opportunity to see parts of the 
veteran's body, and at no time did she ever observe any 
discoloration of his leg.  She noted that he was physically 
active prior to service.  Following service, the veteran had 
severe blackening of his legs and severely bulging varicose 
veins.  She reported that the veteran underwent varicose vein 
stripping in the mid-1960's.  

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1998).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran has petitioned to reopen previously denied claims 
of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 
the Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.  For purposes of determining whether new and 
material evidence has been submitted, "the credibility of the 
[new] evidence" is presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (1998).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Veterans are presumed to be in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities or disorders noted at the time of the 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

The Court has held that temporary flare-ups of a pre- 
existing injury or disease are not sufficient to show 
aggravation, unless the underlying disorder, as contrasted to 
the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 296-7 (1991).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


Analysis

Diabetes Mellitus

The evidence at the time of the RO's February 1995 decision 
showed the first medical evidence of diabetes mellitus in 
October 1970.  The evidence also showed treatment for 
diabetes mellitus and multiple disabilities associated with 
diabetes subsequent to service.  The RO found that diabetes 
mellitus was not treated nor incurred during active service.  

The evidence added to the record since the February 1995 
decision, includes VA outpatient treatment records showing 
additional treatment for multiple disabilities associated 
with diabetes and lay statements.  This evidence merely 
confirms, the previously considered evidence showing diabetes 
mellitus after service.  As such it is cumulative.  None of 
the evidence shows the incurrence of diabetes mellitus during 
active service.  Accordingly, the Board concludes that new 
and material evidence has not been submitted to reopen the 
claim for service connection for diabetes mellitus.  

Venous insufficiency with right leg surgery

The evidence at the time of the RO's February 1995 decision 
showed the veteran's varicose veins were noted on the 
preinduction and examinations for entrance to service.  The 
evidence also showed findings of venous insufficiency 
subsequent to service.  The RO found that the disability 
preexisted service and had not been aggravated.  It is 
noteworthy that service connection has been denied for both 
venous insufficiency and varicose veins. 

The evidence added to the record since the February 1995 
decision, includes VA outpatient treatment records showing 
additional treatment for varicosities (i.e. surgery to right 
leg) and lay statements.  

The Board finds that the lay statements are relevant evidence 
which requires consideration in connection with the evidence 
of record in order to fairly adjudicate the veteran's claim 
of entitlement to service connection for venous insufficiency 
with surgery to the right leg.  The veteran's friends are 
competent to say that they observed no abnormalities in his 
legs before he entered service.  Their statements bear 
directly on the question of whether the veteran's varicose 
veins pre-existed service.  As such, these statements must be 
considered in order to fairly decide the claim.  In light of 
the foregoing, the Board concludes that the veteran has 
submitted new and material evidence such as is sufficient to 
reopen his claim.  38 C.F.R. § 3.156.  Therefore, the 
veteran's claim for service connection for venous 
insufficiency is reopened.  

Well Grounded Claim

A person filing a claim for VA benefits has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded." 38 
U.S.C. § 5107(a); see Carbino v. Gober, 10 Vet.App. 507, 509 
(1997).  The determination of whether a claim is well 
grounded is a matter of law that this Court reviews de novo. 
See 38 U.S.C. § 7261(a)(1); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995).  The Court has held that for a claim to be 
well grounded, it must be accompanied by supportive evidence 
and that such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible." Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (quoting 38 U.S.C. § 
5107(a)).  A well-grounded claim generally requires (1) 
medical evidence (diagnosis) of a current
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) competent evidence of a nexus between an 
in-service injury or disease and the current disability 
(medical evidence). See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table); see also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting the definition of a well-
grounded claim set forth in Caluza).

Where the determinative issue involves medical causation, 
competent medical evidence is required for the claim to be 
well grounded. See Grivois v. Brown, 6 Vet.App. 136 (1994).

In addition to the presumption of soundness contained in 38 
U.S.C.A. § 1111, discussed above, and 38 U.S.C.A. § 1153, 
containing the general provisions referable to pre-existing 
disability and aggravation, the Secretary has implemented 
these statutes with 38 C.F.R. § 3.306, which provides:
	
(a) General. A preexisting injury or 
disease will be considered to have been 
aggravated by active military, naval, or 
air service, where there is an increase 
in disability during such service, unless 
there is a specific finding that the 
increase in disability is due to the 
natural progress of the disease.

(b) Wartime service; peacetime service 
after December 31, 1946. Clear and 
unmistakable evidence (obvious or 
manifest) is required to rebut the 
presumption of aggravation where the 
preservice disability underwent an 
increase in severity during service. This 
includes medical facts and principles 
which may be considered to determine 
whether the increase is due to the 
natural progress of the condition. 
Aggravation may not be conceded where the 
disability underwent no increase in 
severity during service on the basis of 
all the evidence of record pertaining to 
the manifestations of the disability 
prior to, during and subsequent to 
service.

(1) The usual effects of medical and 
surgical treatment in service, having the 
effect of ameliorating disease or other 
conditions incurred before enlistment, 
including postoperative scars, absent or 
poorly functioning parts or organs, will 
not be considered service connected 
unless the disease or injury is otherwise 
aggravated by service.

The Court has recently held that in order for a claim for 
service connection for a pre-existing condition to be well 
grounded, there must be competent evidence that the condition 
underwent a permanent increase in severity during service.  
Maxson v. West, No. 97-1683 (U.S. Vet. App. July 6, 1999).

In this case, the veteran's examination for entrance into 
service shows moderate varicosities greater saphenous, right.  
Therefore the presumption of soundness is not for 
application.  While the veteran's friends are competent to 
report that they observed the veteran's legs before service 
and there was no evidence of discoloration or any 
abnormality, all the evidence (i.e. service medical records) 
is to the effect that the veteran's venous insufficiency pre-
existed service and did not increase in severity.  

For purposes of the Caluza test, there is competent evidence 
of venous insufficiency in service.  This evidence is in the 
form of the findings on the examination for entrance into 
service and findings contained in the service medical 
records.  There is also competent evidence of current venous 
insufficiency.  This evidence is in the form of the findings 
noted on VA hospitalization reports and VA outpatient 
treatment records.  

The remaining question is whether there is competent evidence 
of aggravation of the preexisting condition in service.  The 
veteran has asserted that his varicosities became severely 
aggravated as a result of the duties he performed in service.  
However, this is essentially an opinion to medical causation, 
and does not constitute competent evidence on the question of 
aggravation.  

The medical evidence shows that moderate varicosities pre-
existed service.  The record shows that the veteran did 
experience episodes of pain during service, which resulted in 
a profile for no kitchen duty or guard duty.  These episodes 
of pain do not constitute evidence of aggravation since they 
were temporary, and a permanent increase in disability would 
be necessary to show aggravation.  Further, the record shows 
that the veteran experience periods of pain on exercise prior 
to service.  Thus the reports of pain in service, by 
themselves do not constitute evidence of permanent 
aggravation.

The post service medical evidence dated in October 1970 shows 
that the veteran had a history of venous insufficiency with 
surgery to the right leg.  The fact that the veteran 
underwent surgery to his right leg following separation from 
would not of it itself constitute evidence of aggravation.  
There is no other evidence that the venous insufficiency 
underwent a permanent increase in severity in service.  

The veteran's friends have reported that they observed 
discoloration of the veteran's legs following service.  
However, there is no competent evidence that these 
observations represented a permanent increase in 
symptomatology.  Even if such observations represented a 
permanent increase in symptomatology, there is no evidence 
linking those post-service observations to service.

In the absence of any competent evidence that venous 
insufficiency was aggravated, that is, underwent a permanent 
increase in severity during service, the Board concludes that 
the claim for service connection is not well grounded and 
must be denied.  


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for diabetes 
mellitus is not reopened.

New and material evidence having been submitted, the claim of 
entitlement to service connection for venous insufficiency 
with surgery to the right leg is reopened.

Service connection for venous insufficiency with surgery to 
the right leg is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

